Citation Nr: 1038572	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-31 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial compensable disability evaluation for 
service-connected acne vulgaris. 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2002 to March 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2007 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California. 

The issue of entitlement to service connection for residuals of a 
nasal fracture with deviated septum and chronic rhinitis was 
granted by the RO in a September 2009 rating decision.  As there 
has been a full grant of the benefits sought on appeal, this 
issue is no longer before the Board.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was afforded a VA examination in March 2007, at which 
time, his condition (which is now service-connected) was 
characterized as acne vulgaris.  At the time of examination, 
there were no noted lesions on the Veteran's face and his head 
and face were described as normal.  The examination and findings 
were limited to the Veteran's head and face; there were no 
reported findings or an examination regarding the Veteran's back.  

In November 2007, the Veteran submitted a notice of disagreement, 
indicating that that his acne is still an ongoing problem which 
not only affects his face, but also his back.  He further 
indicated that he has scarring on his face and back from his 
service-connected skin condition.  See November 2007 notice of 
disagreement and October 2008 VA Form 9.  A November 2008 private 
treatment record shows the Veteran complained of acne on his 
face, back, and chest.  On examination, the physician noted a two 
millimeter fleshy papule on the lower base of the nose, assessed 
as clinically benign nevus; comedones and residual papules on the 
checks and forehead, assessed as acne vulgaris; and subacute 
superficial papules on the upper back, assessed as folliculitis.  

The record indicates that an examination request was initiated by 
the RO in July 2010; however, an examination was never scheduled, 
nor was notice an examination sent to the Veteran.  Further, 
there is a notation from the RO dated in September 2010, 
indicating the Veteran will not be attending his scheduled 
examination because he does not wish to pursue his appeal.       


The Veteran is unrepresented.  Given the confusion about his 
intent as to whether he would like to continue his appeal, as 
well as his assertion that his disability has worsened since his 
March 2007 examination, the RO should ask the Veteran if he is 
continuing his appeal.  If the Veteran indicates that he would 
like to continue the appeal, another examination should be 
afforded to more accurately assess his current level of 
disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655 (2010). 

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and ask him if he 
would like to continue his appeal for an 
increased disability evaluation for the 
service-connected acne vulgaris; the 
Veteran must document his wish to 
withdraw the appeal in writing.  The RO 
should associate the Veteran's response 
with the claims file.     

2.	Upon completion of the foregoing, if the 
Veteran wishes to continue the appeal or 
there is no indication that he has 
withdrawn his appeal in writing, schedule 
the Veteran for an appropriate VA 
examination to determine the current level 
of severity of his service-connected acne 
vulgaris.  The claims folder should be 
made available to the examiner for review.  
Any indicated evaluations, studies, and/or 
tests deemed to be necessary by the 
examiner should be accomplished.  

Based on the examination and review of the 
record, the examiner should indicate the 
manifestations of the Veteran's acne, 
specifying what areas of the Veteran's 
body are affected by the disability.  

The examiner is requested to comment on 
whether the Veteran has superficial acne, 
such as comedones, papules, pustules, 
superficial cysts, or deep acne, such as 
deep inflamed nodules and pus filled cysts 
affecting less than 40 percent of the face 
and neck, or; deep acne other than the 
face and neck.

3.	Thereafter, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


